Citation Nr: 1549872	
Decision Date: 11/25/15    Archive Date: 12/03/15

DOCKET NO.  09-05 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for bilateral eye disability, to include cataracts and residuals of cataract surgery.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970. 

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2006 rating decision in which the RO, inter alia, denied service connection for diabetes mellitus, a bilateral eye disorder, and bilateral hearing loss.  In October 2006, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in January 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in January 2009.  

In January 2014, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge (VLJ).  A copy of the transcript is of record.  During the Board hearing, the Veteran indicated that he wished to withdraw from appeal the claim for service connection for diabetes.

In May 2014, the Board reopened a previously denied claim of entitlement to service connection for cataracts, expanded the claim as reflected on the  and remanded this claim along with a claim of service connection for bilateral hearing loss to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After completing the requested development, the AMC granted service connection for bilateral hearing loss in a November 2014 rating decision , resolving the appeal as to this matter.  However, the AMC continued to deny the claim for service connection for a bilateral eye disability (as reflected in an November 2014 supplemental SSOC (SSOC)), and returned this matter to the Board for further appellate consideration. 

This appeal has been processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.
FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim on appeal has been accomplished.

2.   No eye disability was diagnosed during service, and there is no credible lay or medical evidence of eye problems in and continuing after service; eye disability diagnosed as postoperative cataract removal in both eyes with a replacement intraocular lens was diagnosed many years after service; and the only competent, probative medical opinion to address whether the Veteran has current bilateral eye disability medically related to service weighs against the claim.


CONCLUSION OF LAW

The criteria for service connection for a bilateral eye disorder, to include cataracts and residuals of cataract surgery, are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096  (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West. 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015). 

The notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b)).
 
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans  v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant. Id.

In a July 2005 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate his claim for service connection for a bilateral eye disability.  This letter provided notice as to what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The September 2006 RO rating decision reflects the initial adjudication of the claim for service connection after issuance of the July 2005 letter.  Notably, the July 2005 letter did not contain any Dingess/Hartman notice.  However, in a September 2010 post-rating letter, the RO provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  After issuance of the September 2010 letter, and opportunity for the Veteran to respond, the November 2014 SSOC reflects readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of this notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of the reports of the VA examinations, as well as the Veteran's VA treatment and private treatment records, as well as records from the Social Security Administration.  Also of record and considered in connection with the appeal are the various written statements provided by the Veteran and his representative.  The Board finds that no further action on this claim, prior to appellate consideration, is required. 

As regards the January 2014 Board hearing, the Veteran was provided an opportunity to set forth his contentions before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  In this case, the Board finds that there has been substantial compliance with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that the hearing was legally sufficient. 

Here, during the January 2014 hearing, the undersigned identified the issue on appeal.  Information was solicited regarding the onset of the Veteran's bilateral eye disability, the possible relationship between the bilateral eye disability and the Veteran's service, and current treatment.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  Id.  at 497. While the submission of specific, additional evidence was not explicitly suggested, on these facts, such omission did not prejudice the Veteran, as the hearing discussion revealed the need for further development, as directed in the subsequent, May 2014 remand.  

The Board also finds that the AOJ has complied with the prior Board remand instructions, to the extent possible, and that no further action in this regard is warranted.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with ).  In the May 2014 remand, the AOJ was directed to ask the Veteran to provide authorization to obtain any outstanding treatment records, to afford the Veteran a VA eye examination, and to readjudicate the eye claim . In July 2014, the AOJ sent the Veteran a letter requesting that he provide authorization to obtain any outstanding treatment records.  The Veteran submitted an authorization form to obtain private treatment records later that month and such records were associated with the claims file later in July 2014.  As discussed below, the Veteran was afforded a VA eye examination in October 2014, the report of which is of record and adequately addresses the service connection claim on appeal.  Moreover the case was readjudicated in a November 2014 SSOC.  

In summary, the duties imposed by the VCAA have been considered and satisfied. The Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with this claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be presumed, for certain chronic diseases which develop to a compensable degree (10 percent) within a prescribed period after discharge from service, although there is no evidence of such disease during the period of service.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Also, while the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree.  38 C.F.R. § 3.307(c).

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) .

As the Veteran has not been diagnosed with a chronic disease identified in 38 C.F.R. § 3.309, service connection may not be granted solely on the basis of a showing of continuity of symptomatology (in lieu of a medical opinion).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For the purposes of this analysis, the Board notes that congenital or developmental defects, such as refractive error of the eye, are not considered "diseases or injuries within the meaning of applicable legislation" and, hence, do not constitute disability for VA compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9.  However, service connection may be granted, in limited circumstances, for disability due to aggravation of a constitutional or developmental abnormality by superimposed disease or injury.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990).  See also Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  An appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990)..

Considering the pertinent evidence in light of the governing legal authority, the Board finds that service connection for bilateral eye disability is not warranted.

The Veteran's service treatment records show that he complained of left eye pain in January 1970 but no pathology was seen at that time.  The report of the Veteran's April 1970 separation examination indicates normal eyes with a visual acuity of 20/20, bilaterally.  

Service personnel records show that the Veteran worked as a welder in service and post-service private treatment records show that the Veteran underwent bilateral cataracts surgery in May 1996.  In a November 2010 statement, Dr. W.L.T. noted the Veteran's May 1996 cataract surgeries and the Veteran's belief that injuries sustained during military service contributed to his development of cataracts.  It was noted that the Veteran's vision was currently correctable to 20/20 in each eye and that he had no residual ocular defect.  

During the January 2014 Board hearing, the Veteran testified that he first noticed pain in his left eye during his service in 1970 when he was working as a welder.  He surmised that particles accidentally entered his eyes while working as a welder during military service and he reported continued eye problems since service.  He reported that he began wearing eye glasses three to four months after his discharge from military service, that he began receiving treatment for his eyes from VA in the mid-1980s, and that he was first diagnosed with an eye disorder in 1989 and underwent surgery in 1996.  

Pursuant to the May 2014 remand, the Veteran was afforded a VA eye examination in October 2014.  After examining the Veteran and reviewing the claims file, the October 2014 VA examiner diagnosed postoperative cataract removal in both eyes with a replacement intraocular lens.  The examiner also indicated that there was no aphakia or dislocation of the crystalline lens and no decrease in visual acuity or other visual impairment.  The examiner noted that the Veteran had no sequellae of any corneal foreign body, had a successful cataract surgery, and had excellent visual acuity.  The examiner considered the Veteran's claim of foreign bodies entering his eyes during his work as a welder in service and opined that the Veteran's cataract condition was less likely than not incurred in or caused by the claimed in-service injury.  Specifically, the examiner noted that cataracts are not caused by corneal foreign bodies.  In addition, there were no corneal sequellae of any foreign bodies (no scars). 

Initially, while the Veteran may have been diagnosed with a refractive error causing him to wear glasses three to four months after his discharge from service, as reported, the October 2014 VA eye examiner found no decrease in visual acuity or other visual impairment.  Furthermore, even if the Veteran was or is found to have visual impairment, refractive errors are not considered disabilities for VA compensation purposes. 38 C.F.R. §§ 3.303(c), 4.9.  Additionally, there is no evidence of aggravation of any such congenital abnormality by superimposed disease or injury during service, resulting in any current eye disability.  In this regard, the April 1970 service examination prior to discharge revealed that vision was 20/20 and no eye abnormalities were noted.  

As for the post-service evidence, the Board finds it noteworthy that the Veteran has indicated that he was first diagnosed with cataracts in 1989, approximately 19 years after discharge from service and the earliest document medical evidence of cataracts is a May 1996 operative report, approximately 26 years after military service.  The Board points out that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  

Significantly, moreover, in the only medical opinion of record to address the etiology of the Veteran's cataracts, the October 2014 VA examiner determined that the Veteran's postoperative cataract removal in both eyes with a replacement intraocular lens, was not related to the incidents in service and offered a detailed rationale for such opinion-primarily, that cataracts are not caused by corneal foreign bodies and, even if they were, there was no evidence of corneal sequellae or foreign bodies in the Veteran's eyes.  The Board accepts this opinion-based on examination of the Veteran, review of his medical history and assertions, and supported by stated rationale-as probative of medical nexus question.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  Importantly, neither the Veteran nor his representative has presented or identified any contrary medical evidence or opinion-i.e., evidence or opinion that actually provides a link between the development of cataracts and service, as alleged.  In this regard, the Board points out that, while a November 2010 statement from Dr. W.T.L. reiterates the Veteran's belief that injuries he sustained during military service may have contributed to the development of cataracts, as Dr. W.L.T. did not provide actually provide an opinion as to whether such was the case, such report does not constitute competent evidence of the required nexus.  See LeShore v. Brown, 8 Vet.App. 406, 409 (1995) (holding that a bare transcription of a lay history is not transformed into "competent medical evidence" merely because the transcriber happens to be a medical professional).
As for the lay assertions of record, it appears that the Veteran may be alleging continuing eye symptoms since service.  The Board recognizes that the Veteran is competent, as a layperson, to report that about which he has personal knowledge, to include his own symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, such lay assertions must be must be weighed against the medical and other evidence.  Cf. Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  In this case, even if deemed credible, any such assertions as to in-service incurrence of eye injury and continuing eye symptoms are not probative of the medical etiology question.  As noted above, the August 2015 VA examiner essentially considered and discussed the Veteran's lay assertions in this regard in rendering a probative opinion weighing against the claim.  In any event, the Veteran's diagnosed bilateral eye disability is not considered a chronic disease under 38 C.F.R. § 3.303 and thus, service connection cannot be awarded based upon a showing of continuity of symptomatology, alone.  See Walker, supra.  As noted above, under these circumstances, there must be some competent evidence establishing that the currently-claimed disability was incurred in or aggravated during service.  See 38 C.F.R. 3.303(d).  As discussed above, in the instant case, there is no such evidence; rather, the competent, probative medical opinion evidence on the question of etiology weighs against the claim. 

Moreover, to whatever extent the Veteran and/or his representative attempt to assert that there exists a medical nexus between a current eye disability and any in-service incident(s), such assertions likewise provide no persuasive support for the claim.  Matters of diagnosis and etiology of disabilities such as the one in the instant case are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Although lay persons are competent to provide opinions on some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), the specific matter of the etiology of the disability under consideration is a complex medical matter that falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007) (providing that lay persons are not competent to diagnose cancer).  As neither the Veteran nor his representative is shown to be other than a layperson without appropriate medical training and expertise, neither is competent to render a probative (persuasive) opinion on such a medical matter.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998)).  As the lay assertions in this regard have no probative value, the Veteran can neither support his claim, nor counter the probative medical opinion discussed above, on the basis of lay assertions, alone. 

For all the foregoing reasons, the Board finds that the claim for service connection for bilateral eye disability must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for a bilateral eye disability, to include cataracts and claimed residuals of cataract surgery, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


